Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered.
The amended claims filed 3/15/21 are acknowledged; claims 1, 5-11, and 13-20 are currently pending.
Claim Objections
Claims filed 3/15/21 are objected to because of the following informalities:  the claim set does not have proper markings showing the amendments; numerous elements of the previous claim set filed 9/11/20 are not acknowledged as being deleted, but fail to appear in the current set.  Applicant is directed to MPEP §714 for proper procedures.  This information is required to assure proper and compact prosecution of the application.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby (US 20140110099) in view of Kipp (US 20160348810).
CLAIM 1:  Colby discloses a well head cover for mounting on a landfill gas discharge pipe (see Abstract).  The well head cover (38) comprises a polymer molded body (paragraph 0033).  The body has 
Colby fails to disclose the stabilizer including a sleeve and circumferential flange formed at an upper end of the sleeve, and the circumferential flange projection radially outwardly from an upper end of the sleeve; the circumferential flange being dimensioned to overlay, and be supported by, the upper surface of the outlet orifice when the stabilizer is fully seated within the neck, and such that the sleeve extends parallel to an inner wall surface of the body.
Kipp discloses a gripping device.
Kipp discloses a stabilizer (10) including a sleeve (14) and circumferential flange (12) formed at an upper end of the sleeve (see Fig. 1), and the circumferential flange projection radially outwardly from an upper end of the sleeve (see Fig. 1); the circumferential flange being dimensioned to overlay, and be supported by, the upper surface of the outlet orifice when the stabilizer is fully seated within the neck, and such that the sleeve extends parallel to an inner wall surface of the body (see Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cover of the Colby combination to have the stabilizers of Kipp as described in the claim as a substitution of one known stabilizer for another in which the insert of KIpp would function to stabilize and center the pipe of Colby as they do the pipe of Kipp in a predictable manner and the prior art reference would still teach the location of the stabilizer.
CLAIM 5:
CLAIM 6:  The sleeve of the flanged insert of Kipp comprises a length which extends along an entirety of a length of the neck of the cover (see Kipp, Figs. 1, 11).
CLAIM 7:  The sleeve of the flanged insert comprises a length which extends beyond a full length of the neck of the well head cover (see Kipp, Fig. 11 using extender 66).
CLAIM 8: The sleeve of the flanged insert is arranged coaxial with the outlet orifice surface and coaxial with the landfill gas discharge pipe (see Kipp, Fig. 1).
CLAIM 9:  The sleeve of the flanged insert and the neck are arranged coaxial with one another (see Kipp, Fig. 1), but eccentrically with the body of the well head cover (see Colby, Fig. 1).
CLAIM 10:  The flanged insert is formed from a polymer material (see paragraph 0017).
CLAIM 11:  Colby discloses a well head cover for mounting on a landfill gas discharge pipe (see Abstract).  The well head cover (38) comprises a polymer molded body (paragraph 0033).  The body has a round neck (64) with an outlet orifice surface sized to accommodate the landfill gas discharge pipe (20) extending through the outlet orifice surface (Fig. 7).  A stabilizer (92) is disposed within the body that stabilizes the polymer molded body to the landfill gas discharge pipe, and assists in maintaining the landfill gas discharge pipe in a vertically upright orientation against external forces acting on the landfill gas discharge pipe (Fig. 6).  
Colby fails to disclose the stabilizer including a flanged insert having a sleeve and a radially extending flange, the sleeve forming a tubular sleeve and being dimensioned to fit within the outlet orifice surface and to extend a full length of the neck while the radially extending flange is supported by an upper surface of the neck, and further such that an outer surface of the tubular sleeve extends parallel to an inner surface of the body, adjacent the inner surface of the body, when the stabilizer is fully inserted in the neck, the sleeve providing additional areas of contact with the landfill gas discharge pipe at a region within an interior area of neck to help maintain the landfill gas discharge pipe in a vertically upright orientation.
Kipp discloses a stabilizer (10) comprising a flanged insert having a sleeve (14) and a radially extending flange (12).  The sleeve forms a tubular sleeve (Fig. 1) and is dimensioned fit within the outlet orifice surface and extends along a portion of a length of the neck (see Fig. 1, 11).  An outer surface of the tubular sleeve extends parallel to an inner surface of the body adjacent the inner surface of the body when the stabilizer is fully inserted in the neck (see Fig. 2).  The sleeve provides additional areas of contact with the pipe (20) to maintain it in a vertical upright orientation (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cover of Colby to have the stabilizers of Kipp as described in the claim as a substitution of one known stabilizer for another in which the insert of KIpp would function to stabilize and center the pipe of Colby as they do the pipe of Kipp in a predictable manner.
CLAIM 13:  The sleeve extends a length greater than the full length of the neck (see Fig. 11 using extender 66).
CLAIM 14:  The radially extending flange is dimensioned to be larger than a diameter of the outlet orifice surface (see Kipp, Fig. 1).
CLAIM 15:  The flanged insert is arranged coaxial with the outlet orifice surface (see Kipp, Fig. 1).  The flanged insert and the outlet orifice surface are arranged eccentrically with the body of the well head cover (see Colby, Fig. 1).
CLAIM 16:  The flanged insert is formed from a polymer material (see Kipp, paragraph 0017).
CLAIM 17:  Colby discloses a well head cover for mounting on a landfill gas discharge pipe (see Abstract).  The well head cover (38) comprises a polymer molded body (paragraph 0033).  The body has a round neck (64) with an outlet orifice surface sized to accommodate the landfill gas discharge pipe (20) extending through the outlet orifice surface (see Fig. 1).  The neck is arranged eccentrically relative to an axial center of the body (Fig. 4).  The body comprises a bottom portion having an outer diameter larger than an outer diameter of the neck (see Fig. 4).  A stabilizer (92) is disposed within the body that 
Colby fails to disclose a flanged insert disposed within the neck and coaxial with an axial center of the neck, that stabilizes the landfill gas discharge pipe and assists in maintaining the landfill gas discharge pipe in a vertically upright orientation against external forces acting on the landfill gas discharge pipe; and the flanged insert having a  tubular sleeve and a flange extending radially  perpendicularly from the tubular sleeve, the flange dimensioned to rest on an upper surface of the neck, and the sleeve being dimensioned to fit within the outlet orifice surface and to extend along at least a major portion of a length of the neck, while being supported by an upper surface of the neck so as not to require support from an inner wall portion of the neck, and the flange having an outer diameter that is less than the outer diameter of the bottom portion of the body; and the sleeve providing a plurality of additional, longitudinally spaced apart areas of contact with the landfill gas discharge pipe at locations within an interior of the neck to help maintain the landfill gas discharge pipe in a vertically upright orientation.
Kipp discloses a flanged insert (10) disposed within a neck and coaxial with an axial center of the neck to stabilize the pipe and assist in maintaining the pipe in a vertically upright orientation against external forces acting on the pipe (Fig. 1).  The flanged insert has a tubular sleeve (14) and a flange (12) extending radially perpendicularly from the sleeve (Fig. 1).  The flange is dimensioned to fit within the outlet orifice surface and to extend along at least a major portion of a length of the neck while being supported by an upper surface of the neck so as not to require support from an inner wall portion of the neck, and the flange having an outer diameter that is less than the outer diameter of the bottom portion of the body (Figs. 1, 2).  The sleeve providing a plurality of additional, longitudinally spaced apart areas of contact with the landfill gas discharge pipe to help maintain the landfill gas discharge pipe in a vertically upright orientation (Fig. 1).
CLAIM 18:  The sleeve has a length which extends along a full length of the neck (see Fig. 11 using extender 66).
CLAIM 19:  The sleeve has a length which is greater than a length of the neck (see Fig. 11 using extender 66).
CLAIM 20:  The flanged insert is formed from a polymer material (see Kipp, paragraph 0017).
Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive.
With respect to the Colby-Kipp combination, the rejection is not moot.  As discussed above, the combination renders the claimed invention obvious.  Applicant further points out that Kipp has additional gripping features 18.  The claims are open ended (“comprising”), and thus additional features are not enough to show non-obviousness.  The claimed features are still disclosed by the prior art.  Applicant failed to identify any of the claimed limitations that the references do not disclose.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679